WILKINS, Chief Judge,
concurring in part and dissenting in part.
Following Eastern Enterprises v. Apfel, 524 U.S. 498, 118 S.Ct. 2131, 141 L.Ed.2d 451 (1998) [hereinafter “Eastern ”], it was apparent that assignments to companies similarly situated to Eastern (“Eastern-type assignments”), although made at Congress’ direction in accordance with the Coal Act, were unconstitutional and thus should never have been made. However, in reviewing these assignments in light of Eastern, the Social Security Commissioner (“the Commissioner”) not only revoked the unconstitutional assignments but also reassigned the affected retirees to other com*407panies such as Pittston. Because I believe these reassignments contravened the plain language of the Coal Act, I respectfully dissent in part from Part IV of the majority opinion. I concur in the remainder of the opinion.
Initially, it is important to recognize that with regard to each retiree, at the time of the Commissioner’s review, 26 U.S.C.A. § 9706(a) (West 2002) either identifies a single company for assignment or does not authorize assignment at all. The Commissioner’s narrow task with regard to each retiree is to determine whether § 9706(a) identifies a company to which the retiree can be assigned. If so, the assignment is made, and the company to which the retiree is assigned funds the retiree’s benefits. See id. If not, the retiree’s benefits are funded by all companies in proportion to the number of retirees they have been assigned. See 26 U.S.C.A. § 9704(d) (West 2002) (requiring operators to fund benefits of eligible beneficiaries “who are not assigned under section 9706”); 26 U.S.C.A. § 9704(f)(1) (West 2002).
The question thus becomes how to apply Eastern retroactively to § 9706(a). In the case of each of the 95 retirees at issue here, the plain language of § 9706(a) at the time the original assignments were made identified a single company — an Eastern-type company.1 However, because assignments to these companies were unconstitutional, the Commissioner could not lawfully perform the only act authorized by § 9706(a).
The majority concludes that the Commissioner’s inability to perform this act leaves a gap in the statute. See ante, at 403-04 & n. 3. I disagree. The statute provides unambiguous instructions for the Commissioner to follow with respect to retirees who are not assigned under § 9706(a): They must remain unassigned.2 *408Thus, there is no gap for the Commissioner to fill.
The majority reaches the opposite conclusion by effectively dividing the mandate of § 9706(a) into two distinct commands— a general requirement that the Commissioner assign each retiree to a signatory operator and a more specific set of instructions about how to select the appropriate operator for such an assignment. On this reading, there is a gap; the Commissioner must make an assignment but cannot adhere to Congress’ directions about how to do this, and the Commissioner therefore must formulate her own assignment rules. In my view, however, this bifurcation of § 9706(a) misreads the statute. Congress plainly did not require that every retiree be assigned to a signatory operator whenever such an operator is available; for example, as the majority notes, if the operator to whom a retiree is originally assigned goes out of business, the retiree is not reassigned, but instead becomes un assigned, see 26 U.S.C.A. § 9704(f)(2)(B) (West 2002). Thus, the better reading of § 9706(a) is that Congress intended for the Commissioner to make assignments under that provision only when she can do so consistently with its plain language; if not, the Commissioner must leave the retiree unassigned rather than devise additional assignment rules.
Nevertheless, the Commissioner did not stop there. Unable to make the assignments that Congress actually authorized, the Commissioner created a new assignment plan and assigned the 95 retirees at issue here to Pittston, a company that would not have been liable under the plan that Congress established.3 This rewriting of the statute — without any authority from Congress — is impermissible. See La. Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 374, 106 S.Ct. 1890, 90 L.Ed.2d 369 (1986) (explaining that “an agency literally has no power to act ... unless and until Congress confers power upon it”); Atlantic City Elec. Co. v. FERC, 295 F.3d 1, 8 (D.C.Cir.2002) (emphasizing that a federal agency, as a “creature of statute,” has “only those authorities conferred upon it by Congress”) (internal quotation marks omitted). As the Supreme Court stated in another case interpreting the Coal Act,”[o]ur role is to interpret the language of the statute enacted by Congress.... We will not alter the text in order to satisfy the policy preferences of the Commissioner.” Barnhart v. Sigmon Coal Co., 534 U.S. 438, 461-62, 122 S.Ct. 941, 151 L.Ed.2d 908 (2002).
The majority notes that allowing reassignment to companies like Pittston serves the purposes that Congress sought in enacting the Coal Act. See ante, at 403-05. With respect to the majority, even if it has correctly identified the purposes of the Coal Act, those purposes are irrelevant when the language of the Coal Act plainly *409provides no authority for the agency action. See Barnhart, 534 U.S. at 461-62, 122 S.Ct. 941. If Congress wanted the Commissioner after Eastern to be able to create a new assignment plan, it was incumbent on Congress to have provided the Commissioner with that authority. Because Congress did not do so, I would hold that the 95 reassignments to Pittston were ultra vires and that Pittston thus is entitled to a refund of the additional premiums it paid as a result of those reassignments.

. The majority contends that applying Eastern retroactively could somehow change which operator § 9706(a) identifies. See ante, at 403-04 n. 3. That is incorrect. In the case of each of the 95 retirees at issue here, Eastern only prevented assignment of the retiree to the single company that § 9706(a) identified. It did not somehow create an ambiguity regarding the identification of that company. In other words, the "signatory operator” remaining "in business” "which employed the ... retiree in the coal industry for a longer period of time than any other signatory operator prior to the effective date of the 1978 coal wage agreement” is no different after Eastern than it was before. The majority reaches the opposite conclusion by reasoning that, under Eastern, the Eastern-type companies might reasonably be viewed as being no longer "in business,” thereby leaving the door open to assignment to other, nonEasfera-type companies. However, that interpretation of "in business” is plainly foreclosed by the definition Congress gave that term. See 26 U.S.C.A. § 9701(c)(7) (West 2002) (providing that company remains "in business” so long as it continues to "conduct[ ] or derive [ ] revenue from any business activity"); infra n.3.


. The majority contends that my "proposed solution to leave the 95 retirees unassigned for constitutional reasons finds no explicit basis in the text of § 9706(a).” Ante, at 403-04 n. 3 (emphasis omitted). The majority similarly notes that Congress did not unambiguously express its intent to leave retirees unassigned when the plain language of § 9706(a) would require Eastern-type assignments. From these premises, the majority concludes that the Commissioner lacked explicit instructions regarding how to proceed with respect to the 95 retirees at issue here. See id. The majority’s conclusion does not follow from its premises. The Commissioner's direction here comes not simply from the text of the Coal Act, but from the text read in light of Eastern. The text of the Coal Act unambiguously authorized the Commissioner to assign each of the 95 retirees at issue here to an Eastern-type company. And, Eastern negated that authority. Prohibited from making the only assignment that Congress had authorized, the Commissioner’s work was complete. She had full directions — from the Coal Act and from the Constitution — and there was no gap left to fill. To be clear, that the Commissioner’s assignments of these 95 *408retirees to Pittston were unauthorized is not established by the presence of an unambiguous expression of Congressional intent to have the Commissioner leave retirees unassigned when the language of the Coal Act would require that they be assigned to East-em-type companies. Rather, it is based on the absence of any authority to make any assignments other than those that Congress authorized.


. The Commissioner’s new assignment plan removed Eastern-type companies from the pool of signatory operators to whom retirees could be assigned; thus, retirees who worked for such operators could be assigned to an operator who remained within that pool. But neither the definitions of ‘'signatory operator,” see 26 U.S.C.A. § 9701(c)(1) (West 2002), and "in business,” see id. § 9701(c)(7), nor the assignments provision, see id. § 9706(a), provides for narrowing the pool in this manner.